DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 was filed after the mailing date of the application on 4/8/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 5878589) in view of Graaf et al (US 20120085512) and Shin et al (US 20160201962).
Regarding claim 1, Tanaka teaches a heat pump cycle (Fig. 23) comprising: a compressor (122) that compresses refrigerant (Fig. 23); a heat exchanger (111) that exchanges heat between the refrigerant discharged from the compressor and indoor air; a gas-liquid separator (125) that separates the refrigerant flowing out of the heat exchanger into gas phase and liquid phase (vapor and liquid, Col. 21, lines 13-15); an outdoor heat exchanger (124) that performs heat exchange between the refrigerant flowing out of the gas-liquid separator and outdoor air; a main circuit (121) forming a flow path (Fig. 23) allowing the refrigerant to flow therethrough and connecting the compressor, the heat exchanger, the gas-liquid separator, and the outdoor heat exchanger; an exhaust-heat recovery heat exchanger (132) that performs heat exchange between a heat source (133) that releases heat and the refrigerant in liquid phase separated by the gas-liquid separator; an exhaust-heat recovery circuit (138) forming a flow path (Fig. 23) in which the refrigerant in liquid phase flowing out of the gas-liquid separator flows to the compressor not through the outdoor heat exchanger but through the exhaust-heat recovery heat exchanger (125d) but fails to explicitly teach an expansion valve that is disposed upstream of the exhaust-heat 
However, Graaf teaches an expansion valve (14) that is disposed upstream of the exhaust-heat recovery heat exchanger (10) in the exhaust-heat recovery circuit and expands the refrigerant such that the refrigerant changes from liquid phase to gas phase in the exhaust-heat recovery heat exchanger  (paragraph 0061) to provide a minimum amount of electrical energy must be generated for cooling the battery in order to maximize the efficiency of the drive system and the air-conditioning system of the vehicle.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the heat pump cycle of Tanaka to include an expansion valve that is disposed upstream of the exhaust-heat recovery heat exchanger in the exhaust-heat recovery circuit and expands the refrigerant such that the refrigerant changes from liquid phase to gas phase in the exhaust-heat recovery heat exchanger in view of the teachings of Graaf to provide a minimum amount of electrical energy must be generated for cooling the battery in order to maximize the efficiency of the drive system and the air-conditioning system of the vehicle.

However, Shin teaches an exhaust-heat recovery open-close valve (375) that is disposed in the exhaust-heat recovery circuit and allows or blocks flow of the refrigerant in liquid phase in the exhaust-heat recovery circuit (paragraph 0032) to efficiently control the flow of refrigeration to the waste heat exchanger.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the heat pump cycle of the combined teachings to include an exhaust-heat recovery open-close valve that is disposed in the exhaust-heat recovery circuit and allows or blocks flow of the refrigerant in liquid phase in the exhaust-heat recovery circuit in view of the teachings of Shin t to efficiently control the flow of refrigeration to the waste heat exchanger.
Regarding claim 9, the combined teachings teach wherein the compressor is a single-stage compressor (122 of Tanaka), and the exhaust-heat recovery circuit allows the refrigerant flowing therethrough to be sucked into the single-stage compressor from a suction port (122c of Tanaka) of the single-stage compressor.
Regarding claim 12, the combined teachings teach a four-way valve (123 of Tanaka) that changes a flow direction of the refrigerant flowing in the main circuit depending on whether a heating operation or a cooling operation (Fig. 25 of Tanaka) is performed.
Claims 2-4, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 5878589) in view of Graaf et al (US 20120085512) and Shin et al (US 20160201962) and in further view of Ugajin (US 20170284712).
Regarding claim 2, the combined teachings teach the invention as described above but fail to explicitly teach a bypass circuit forming a flow path in which the refrigerant in gas phase flowing out of the gas-liquid separator flows to the compressor; and a bypass decompression valve that is disposed in the bypass circuit and decompresses the refrigerant passing through the bypass circuit.
However, Ugajin teaches a bypass circuit (pipe, paragraphs 0044-0045) forming a flow path (Fig. 5) in which the refrigerant in gas phase flowing out of the gas-liquid separator (10) flows to the compressor (Fig. 5); and a bypass decompression valve (11) that is disposed in the bypass circuit and decompresses the refrigerant passing through the bypass circuit to improve the performance of the refrigeration cycle apparatus.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the heat pump cycle of the combined teachings to include a bypass circuit forming a flow path in which the refrigerant in gas phase flowing out of the gas-liquid separator flows to the compressor; and a bypass decompression valve that is disposed in the bypass circuit and decompresses the refrigerant passing through the bypass circuit in view of the teachings of Ugajin to improve the performance of the refrigeration cycle apparatus.
Regarding claims 3 and 4, the combined teachings teach a junction (unnumbered junction by 129e of Tanaka) where the bypass circuit and the exhaust-heat recovery circuit are joined (one of ordinary skill in the art would recognize that 
Regarding claim 10, the combined teachings teach the invention as described above but fail to explicitly teach a sensor that is disposed in the exhaust-heat recovery circuit between the exhaust-heat recovery heat exchanger and the compressor and detects a state quantity of the refrigerant; and a controller that controls an opening degree of the expansion valve based on a detection result of the sensor.
However, Ugajin teaches a sensor (sensor) that is disposed in the exhaust-heat recovery circuit between the exhaust-heat recovery heat exchanger and the compressor (mounted to the refrigeration circuit, paragraph 0036)) and detects a state quantity of the refrigerant (detection values, paragraph 0036); and a controller (20) that controls an opening degree of the expansion valve based on a detection result of the sensor (paragraph 0033, 0046) to improve the performance of the refrigeration cycle apparatus.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the heat pump cycle of the combined teachings to include a sensor that is disposed in the exhaust-heat recovery circuit between the exhaust-heat recovery heat exchanger and the compressor and detects a state quantity of the refrigerant; and a controller that controls an opening degree of the expansion valve based on a detection 
Regarding claim 11, the combined teachings teach the invention as described above but fail to explicitly teach the expansion valve is a mechanical expansion valve in which its valve opening degree is adjusted without an external control signal.
However, Ugajin teaches the expansion valve is a mechanical expansion valve (mechanical expansion valve, paragraph 0033, 0046) in which its valve opening degree is adjusted without an external control signal (paragraph 0033, 0046) to improve the performance of the refrigeration cycle apparatus.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the heat pump cycle of the combined teachings to include the expansion valve is a mechanical expansion valve in which its valve opening degree is adjusted without an external control signal. in view of the teachings of Ugajin to improve the performance of the refrigeration cycle apparatus.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 5878589) in view of Graaf et al (US 20120085512), Shin et al (US 20160201962) and Ugajin (US 20170284712) and in further view of Schmidt et al (US 20170219263).
Regarding claim 5, the combined teachings teach wherein the bypass decompression valve decreases in valve opening degree to reduce an amount of the refrigerant flowing through the bypass circuit (control expansion opening of the refrigerant, paragraph 0046), and increases in valve opening degree to increase the amount of refrigerant flowing through the bypass circuit in accordance with fall in liquid level (control expansion opening of the refrigerant, paragraph 0046) but fails to explicitly teach a liquid level sensor that detects a liquid level in the gas-liquid separator.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the heat pump cycle of the combined teachings to include a liquid level sensor that detects a liquid level in the gas-liquid separator in view of the teachings of Schmidt to generate a signal to communicate with the controller.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 5878589) in view of Graaf et al (US 20120085512) in view of Shin et al (US 20160201962) and in further view of Sakamoto et al (US 20160297283).
Regarding claim 6, the combined teachings teach the invention as described above but fail to explicitly teach wherein the compressor is a two-stage compressor, and the exhaust-heat recovery circuit is connected to an intermediate pressure port of the two-stage compressor.
However, Sakamoto teaches the compressor (11) is a two-stage compressor (two-stage, paragraph 0205) and the exhaust-heat recovery circuit (paragraph 0212, understood since separator 28 is connected to the intermediate pressure port one of ordinary skill would recognize 125d is capable is being connected there as well) is connected to an intermediate pressure port (intermediate pressure port, paragraph 0207) of the two-stage compressor to provide an efficient compressor.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the heat pump cycle of the combined teachings to include wherein the 
Regarding claim 7, the combined teachings teach the invention as described above but fail to explicitly teach the compressor includes a lower-stage compressor and a higher-stage compressor, and the exhaust-heat recovery circuit is connected to a refrigerant pipe connecting the lower-stage compressor and the higher-stage compressor.
However, Sakamoto teaches the compressor includes a lower-stage compressor  (low-stage, paragraph 0205, 0208) and a higher-stage compressor (high-stage, paragraphs 0205, 0208), and the exhaust-heat recovery circuit is connected to a refrigerant pipe connecting the lower-stage compressor and the higher-stage compressor (understood when the compressor are two compressor they are connected in series and the circuit of Tanaka would be connected the lower stage, paragraph 0208-0209) to the to provide an efficient compressor.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the heat pump cycle of the combined teachings to include the compressor includes a lower-stage compressor and a higher-stage compressor, and the exhaust-heat recovery circuit is connected to a refrigerant pipe connecting the lower-stage compressor and the higher-stage compressor in view of the teachings of Sakamoto to provide an efficient compressor.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 5878589) in view of Graaf et al (US 20120085512) in view of Shin et al (US 20160201962) and in further view of Yosuke et al (JP 2016048131, cited by applicant).
Regarding claim 8, the combined teachings teach the invention as described above but fail to explicitly teach the compressor includes: a main compressor that circulates the refrigerant in the main circuit; and an exhaust-heat recovery compressor that circulates the refrigerant in the exhaust-heat recovery circuit.
However, Yushi teaches the compressor includes: a main compressor that circulates the refrigerant in the main circuit (9a); and an exhaust-heat recovery compressor (9b) that circulates the refrigerant in the exhaust-heat recovery circuit to provide an injection-type vapor compression refrigeration cycle capable of further reducing power consumption of a compressor.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the heat pump cycle of the combined teachings to include a main compressor that circulates the refrigerant in the main circuit; and an exhaust-heat recovery compressor that circulates the refrigerant in the exhaust-heat recovery circuit in view of the teachings of Yushi to provide an injection-type vapor compression refrigeration cycle capable of further reducing power consumption of a compressor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prins et al (US 20200103151) teaches it is known to control a valve based on a liquid level sensing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763